UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance Epoch Investment Partners, Inc. and Analytic Investors, LLC Developed-market stocks climbed sharply during the period, supported by ongoing accommodative monetary policies in the United States and Europe, as well as initiatives in Japan to combat economic stagnation. Economic growth in developed markets was generally poor during the initial months of the period. However, the economies of many European nations began to recover during the latter months of the period. All 10 sectors represented in the MSCI World Index produced positive results. For the 12 months ended October 31, 2013, John Hancock Tax-Advantaged Global Shareholder Yield Fund posted a total return of 15.01% at closing net asset value (NAV) and 13.78% at closing market price. The difference in the fund’s performance at NAV and its performance at market price stems from the fact that the market share price is subject to the dynamics of secondary market trading, which causes it to trade at a discount or a premium to the fund’s NAV at any given time. By comparison, the MSCI World Index posted a return of 26.48%. The fund provided strong absolute returns but lagged its benchmark in a fast-rising market. Significant detractors to the fund’s results relative to its benchmark included a larger-than-index position in the lagging utilities sector and our stock selection in telecommunication services. An underweight in consumer discretionary stocks further detracted from results. The options component of the fund’s investment strategy was down approximately 4.6% and detracted from the fund’s performance. Among the contributors to relative results were the fund’s holdings in industrials and materials. This commentary reflects the views of the management team through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Tax changes — In prior years, certain dividends paid by the fund were generally taxed to individuals at a rate of 15%. For tax years beginning after December 31, 2012, the maximum tax rate for individuals with respect to such dividend income has increased to 20%. In addition, for those tax years, an additional 3.8% Medicare tax applies to such dividend income, for a total maximum rate of 23.8%. Past performance is no guarantee of future results. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in losses. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The distribution rate and income amounts reflect past amounts distributed and may not be indicative of future rates or income amounts. The distribution amounts paid by the fund generally depend on the amount of income and/or dividends received by the fund’s investments. The fund may not be able to pay distributions or may have to reduce its distribution level if the amount of such income and/or dividends received from its investment declines. Therefore, distribution rates and income amounts can change at any time. For additional information on these and other risk considerations, please see the fund’s prospectus. 6 Tax-Advantaged Global Shareholder Yield Fund | Annual report Portfolio summary Top 10 Holdings (26.5% of Net Assets on 10-31-13) Vinci SA 3.5% Total SA 2.4% GlaxoSmithKline PLC 3.3% Lorillard, Inc. 2.2% BAE Systems PLC 3.2% Imperial Tobacco Group PLC 2.2% Royal Dutch Shell PLC, ADR 2.9% Deutsche Telekom AG 2.0% Reynolds American, Inc. 2.8% National Grid PLC 2.0% Sector Composition Consumer Staples 16.4% Financials 7.3% Utilities 16.2% Consumer Discretionary 5.7% Industrials 12.6% Information Technology 4.0% Telecommunication Services 11.9% Materials 3.6% Health Care 10.6% Short-Term Investments & Other 3.4% Energy 8.3% Top 10 Countries (96.5% of Net Assets on 10-31-13) United States 43.3% Switzerland 3.5% United Kingdom 20.3% Netherlands 2.9% France 10.8% Canada 2.4% Germany 6.5% Italy 1.8% Australia 4.5% Norway 0.5% 1 As a percentage of net assets on 10-31-13. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Global Shareholder Yield Fund 7 Fund’s investments As of 10-31-13 Shares Value Common Stocks 95.8% (Cost $101,729,983) Australia 4.5% BHP Billiton, Ltd. 43,750 1,547,927 Commonwealth Bank of Australia 13,162 945,969 Telstra Corp., Ltd. 416,800 2,040,820 Westpac Banking Corp. 27,100 877,721 Canada 2.4% BCE, Inc. 1,000 43,514 Rogers Communications, Inc., Class B 18,800 853,226 Shaw Communications, Inc., Class B 82,700 1,978,169 France 10.8% Electricite de France SA 51,000 1,786,917 Sanofi 6,850 732,474 SCOR SE 36,300 1,282,894 Total SA 46,900 2,876,542 Vinci SA 64,600 4,143,129 Vivendi SA 83,480 2,116,218 Germany 6.5% BASF SE 9,530 991,279 Daimler AG 20,500 1,681,829 Deutsche Post AG 31,200 1,055,823 Deutsche Telekom AG 155,640 2,452,480 Muenchener Rueckversicherungs AG 7,600 1,587,595 Italy 1.8% Terna Rete Elettrica Nazionale SpA 427,900 2,117,942 Netherlands 2.9% Royal Dutch Shell PLC, ADR (C) 51,480 3,431,657 Norway 0.5% Orkla ASA 73,300 593,704 Philippines 0.1% Philippine Long Distance Telephone Company, ADR (C) 2,290 151,484 Switzerland 3.5% Nestle SA 12,900 931,715 Novartis AG 8,700 674,401 Roche Holdings AG 2,500 690,796 Swisscom AG 3,600 1,837,055 8 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Shares Value United Kingdom 20.3% AstraZeneca PLC, ADR (C) 41,350 2,185,761 BAE Systems PLC 529,000 3,852,966 British American Tobacco PLC 16,900 930,873 Centrica PLC 228,700 1,297,891 Compass Group PLC 45,100 648,559 Diageo PLC, ADR 4,800 612,432 GlaxoSmithKline PLC 151,100 3,978,179 Imperial Tobacco Group PLC 70,200 2,626,020 National Grid PLC 194,300 2,448,024 Severn Trent PLC 35,100 1,044,959 United Utilities Group PLC 131,600 1,483,404 Vodafone Group PLC 662,900 2,441,259 WM Morrison Supermarkets PLC 165,000 743,898 United States 42.5% AbbVie, Inc. 25,200 1,220,940 Altria Group, Inc. (C) 58,200 2,166,786 Ameren Corp. (C) 59,000 2,134,620 Apple, Inc. 1,900 992,465 Arthur J. Gallagher & Company (C) 15,350 728,358 AT&T, Inc. (C) 28,500 1,031,700 Automatic Data Processing, Inc. (C) 16,030 1,201,769 Bristol-Myers Squibb Company (C) 16,200 850,824 CME Group, Inc. (C) 20,160 1,496,074 ConocoPhillips (C) 24,600 1,803,180 Diamond Offshore Drilling, Inc. (C) 28,875 1,788,229 Dominion Resources, Inc. (C) 24,300 1,549,125 Duke Energy Corp. (C) 18,550 1,330,592 E.I. du Pont de Nemours & Company 11,350 694,620 Emerson Electric Company 13,600 910,792 Integrys Energy Group, Inc. (C) 2,500 146,700 Johnson & Johnson 10,200 944,622 Kimberly-Clark Corp. 15,200 1,641,600 KLA–Tencor Corp. 15,300 1,003,680 Lockheed Martin Corp. (C) 16,250 2,166,775 Lorillard, Inc. (C) 52,650 2,685,677 Mattel, Inc. (C) 10,640 472,097 McDonald’s Corp. 7,900 762,508 Merck & Company, Inc. (C) 30,100 1,357,209 Microchip Technology, Inc. (C) 22,123 950,404 Microsoft Corp. 19,500 689,325 PepsiCo, Inc. (C) 8,580 721,492 Philip Morris International, Inc. (C) 21,500 1,916,080 PPL Corp. (C) 62,600 1,917,438 R.R. Donnelley & Sons Company (C) 64,100 1,190,337 Regal Entertainment Group, Class A (C) 69,130 1,314,161 Reynolds American, Inc. (C) 65,190 3,348,810 SCANA Corp. (C) 23,300 1,086,479 TECO Energy, Inc. (C) 56,600 971,822 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 9 Shares Value United States (continued) The Coca-Cola Company 16,600 $656,862 The Dow Chemical Company (C) 27,800 1,097,266 Vectren Corp. (C) 2,700 94,284 Verizon Communications, Inc. (C) 24,280 1,226,383 Waste Management, Inc. (C) 41,440 1,804,298 Wells Fargo & Company 20,600 879,414 Preferred Securities 0.8% (Cost $854,267) United States 0.8% MetLife, Inc., Series B, 6.500% (C) 38,600 959,596 Yield (%) Par value Value Short-Term Investments 2.0% (Cost $2,461,155) Money Market Funds 1.5% State Street Institutional Treasury Money Market Fund 0.0000 (Y) $1,772,155 1,772,155 Par value Value Repurchase Agreement 0.5% Repurchase Agreement with State Street Corp. dated 10-31-13 at 0.000% to be repurchased at $689,000 on 11-1-13, collateralized by $710,000 U.S. Treasury Notes, 0.625% due 8-31-17 (valued at $702,900, including interest) $689,000 689,000 Total investments (Cost $105,045,405) † 98.6% Other assets and liabilities, net 1.4% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 10 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options. Total collateral value of 10-31-13 was $35,278,255. (Y) The rate shown is the annualized seven-day yield as of 10-31-13. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $105,734,370. Net unrealized appreciation aggregated $12,349,683, of which $12,694,587 related to appreciated investment securities and $344,904 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 10-31-13: Consumer Staples 16.4% Utilities 16.2% Industrials 12.6% Telecommunication Services 11.9% Health Care 10.6% Energy 8.3% Financials 7.3% Consumer Discretionary 5.7% Information Technology 4.0% Materials 3.6% Short-Term Investments & Other 3.4% Total 100.0% See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $105,045,405) $118,084,053 Cash 426 Receivable for investmentssold 13,732,332 Dividends and interestreceivable 490,762 Other receivables and prepaidexpenses 135,703 Totalassets Liabilities Payable for investmentspurchased 11,790,305 Written options, at value (Premiums received $762,841) 798,075 Payable toaffiliates Accounting and legal servicesfees 3,416 Trustees’fees 8,355 Other liabilities and accruedexpenses 117,323 Totalliabilities Netassets Net assets consistof Paid-incapital $142,091,340 Undistributed net investmentincome 12,667 Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (35,402,009) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 13,023,804 Netassets Net asset value pershare Based on 9,774,773 shares of beneficial interest outstanding — unlimited number of shares authorized with $0.01 parvalue $12.25 12 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,071,968 Less foreign taxeswithheld (325,877) Total investmentincome Expenses Investment managementfees 1,145,359 Accounting and legal servicesfees 20,922 Transfer agentfees 23,515 Trustees’fees 39,611 Printing andpostage 48,643 Professionalfees 133,276 Custodianfees 69,229 Stock exchange listingfees 30,291 Other 61,737 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 8,000,503 Writtenoptions (5,165,108) Foreign currencytransactions 17,962 Change in net unrealized appreciation (depreciation)of Investments 8,176,198 Writtenoptions (202,747) Translation of assets and liabilities in foreigncurrencies 11,658 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $5,173,508 $5,394,880 Net realizedgain 2,853,357 2,525,806 Change in net unrealized appreciation(depreciation) 7,985,109 1,718,007 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (7,579,874) (7,083,927) From tax return ofcapital (4,761,490) (5,050,914) Totaldistributions From Fund sharetransactions Issued in shelfoffering 3,209,720 — Issued pursuant to Dividend ReinvestmentPlan 220,893 354,718 Total from Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 112,624,579 114,766,009 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome Sharesoutstanding Beginning ofyear 9,496,556 9,467,556 Issued in shelfoffering 259,460 — Issued pursuant to Dividend ReinvestmentPlan 18,757 29,000 End ofyear 14 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.54 0.57 0.64 0.64 0.72 Net realized and unrealized gain (loss) oninvestments 1.12 0.45 (0.06) 1.25 0.42 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.79) (0.75) (0.72) (0.62) (0.70) From tax return ofcapital (0.49) (0.53) (0.72) (0.82) (0.83) Totaldistributions Anti-dilutive impact of shelf offering 0.01 — Anti-dilutive impact of repurchase plan — Offering costs related to commonshares — 2 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $120 $113 $115 $122 $117 Ratios (as a percentage of average net assets): Expenses 1.37 1.27 1.28 1.25 1.29 Net investmentincome 4.52 4.76 5.12 5.15 6.01 Portfolio turnover (%) 126 98 95 96 126 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 The repurchase plan was completed at an average repurchase price of $11.09 for 17,400 shares. The redemption for the year ended 10-31-09 was $192,900 and had a less than $0.005 NAVimpact. 4 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 15 Notes to financial statements Note 1 — Organization John Hancock Tax-Advantaged Global Shareholder Yield Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). In 2012, the fund filed a registration statement with the Securities and Exchange Commission, registering an additional 1,200,000 common shares through an equity shelf offering program. Under this program, the fund, subject to market conditions, may raise additional equity capital from time to time by offering new common shares at a price equal to or above the fund’s net asset value per common share. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P .
